                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CHRISTOPHER ORLOSKI,

       Plaintiff,

v.                                                              Case No: 8:18-cv-2809-T-36AAS

PINELLAS COUNTY HOUSING
AUTHORITY, PINELLAS COUNTY
SHERIFF’S OFFICE, MORTON PLANT
HOSPITAL, LARGO MEDICAL CENTER,
RICK SCOTT, RON DESANTIS and
SHADOW STATE GOVERNMENT
AGENCY,

       Defendants.
                                             /

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Amanda Arnold Sansone on May 21, 2019 (Doc. 27).              In the Report and

Recommendation, Magistrate Judge Sansone recommends that Plaintiff's motion for leave to

proceed in forma pauperis (Doc. 10) be denied and the complaint (Doc. 13) be dismissed. All

parties were furnished copies of the Report and Recommendation and were afforded the

opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)      The Report and Recommendation of the Magistrate Judge (Doc. 27) is adopted,

                confirmed, and approved in all respects and is made a part of this Order for all

                purposes, including appellate review.
      (2)   Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc. 10) is DENIED.

      (3)   Plaintiff’s Amended Complaint (Doc. 13) is DISMISSED.

      (4)   The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED at Tampa, Florida on June 5, 2019.




Copies to:
The Honorable Amanda Arnold Sansone
Counsel of Record




                                              2
